Citation Nr: 1730530	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for major depression, claimed as secondary to service-connected hysterectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran had active service with the Army from August 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO), which denied service connection for depression secondary to service-connected hysterectomy.  

The Board notes that the Veteran previously filed a claim for service connection for depression, which was denied by the RO in a May 2003 rating decision and was not timely appealed by the Veteran, making the decision final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  While the RO's October 2011 rating decision did not make a determination as to whether the Veteran had submitted new and material evidence and instead adjudicated the claim on the merits, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record and is located within the Legacy Content Manager Documents folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

Unfortunately, the Board may not proceed with a decision in this case until the record is further developed.  The claims file is currently incomplete and a new VA examination is needed.

In a May 2003 VA psychiatric examination, the VA examiner denoted that part of the Veteran's claims file was not available to him as it was with the Board, and therefore, a full review of the record was not conducted prior to her examination.  Further, the VA examiner referenced medical evidence that is not currently associated with the Veteran's electronic claims file within the Veterans Benefits Management System (VBMS).  For instance, the May 2003 VA examiner highlights 1983 mental health treatment records, however, the earliest medical evidence currently of record are VA treatment records received in May 2014 from the Boise VA Medical Center spanning treatment from May 2000 to May 2014.  The May 2003 VA examiner further notes that within an Authorization and Consent to Release Information form, the Veteran reported outpatient treatment in 1980, 1984 and 1988, the documentation of which were not made available to the examiner at the time of the examination.  The examiner also references that the Veteran did not seek out mental health care "according to the records available to me until about three years after she was discharged from service" and was seen in outpatient counseling by a Dr. J.E. for several weeks.  Medical records documenting treatment from the early 1980s are not associated with the current electronic claims file.

Further, within the April 2014 Board remand, in its decision to reopen service connection for depression, the Board noted that evidence at the time of the May 2003 rating decision included VA outpatient treatment records and private treatment records.  Currently, within the Veteran's electronic claims file within VBMS and Legacy Content Manager Documents, no such medical documents exist prior to May 2003.  Therefore, it is essential that a complete copy of the Veteran's paper claims file be converted electronically for access via VBMS.

In sum, the Board finds that a remand is necessary to obtain outstanding private and VA treatment records dated prior to May 2003 that are not currently associated with the Veterans electronic claims file.

When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).

It is uncertain whether the most recent July 2014 VA examiner had access to the aforementioned VA and private treatment records not associated with the record in rendering his opinion, which was adverse to the Veteran's claim.  Therefore, the Board finds that remand is necessary for a new VA examination and opinion once all outstanding medical evidence has been associated with the record.

Further, the May 2003 and July 2014 VA examiners each discussed the Veteran's childhood abuse and opined that such trauma played a role in her current depression, which also, at least in part, is the result of a personality trait or disorder.  In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board notes that the Veteran did not have a psychiatric disorder "noted" on her entrance examination.  The previous VA examinations of record contain opinions that do not sufficiently address whether any of the Veteran's diagnosed psychiatric disorders preexisted service.  

Accordingly, the appeal is REMANDED for the following actions:

1.  The AOJ should take the appropriate steps to ensure that a complete copy of the Veteran's paper claims file, prior to May 2003, is converted electronically for access via  VBMS, to include private and VA treatment records received prior to May 2003.  (See body of REMAND for missing documents.)  Prepare a memorandum documenting the efforts to complete the claims file. 

2.  Associate outstanding VA treatment records with the record since May 2014.

3.  After all outstanding treatment records have been obtained and associated with the electronic claims file, the AOJ should refer the case for a VA psychiatric examination to address the etiology of any and all diagnosed psychiatric disorders.  The evidence of record should be made available to the examiner for review.

As to each of the Veteran's current psychiatric diagnoses, the VA examiner is requested to give the following opinions:

a.  Whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's psychiatric disorder pre-existed her military service.

The term "clear and unmistakable" is an onerous standard. In other words, clear and unmistakable evidence leads to a conclusion that is undebatable.

b.  If it is determined that the Veteran's psychiatric disorder clearly and unmistakably pre-existed her military service, determine whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such pre-existing psychiatric disorder was NOT aggravated in service.

c.  If it is found that there is clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

d.  If, however, it is determined that there is no clear and unmistakable evidence establishing that the Veteran's psychiatric disorder pre-existed military service and that the pre-existing condition was NOT aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.  If that is the conclusion reached, the examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is directly related to service; 

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder was (i) caused by, or (ii) aggravated (worsened in severity beyond the normal progress of the disease) by service-connected hysterectomy.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The examiner must provide a complete explanation for his/her opinion(s), based on his/ her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




